Citation Nr: 0528627	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  00-14 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to death pension benefits for the veteran's 
children for the period from April 1, 1976, to October 1, 
1987.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1944.  The veteran died in April 1976.  The appellant 
is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Chicago, 
Illinois.  In September 2000, the veteran testified at a 
Travel Board hearing.  In June 2001, this case was remanded 
to the RO.  


FINDINGS OF FACT

1.  In May 1976, the appellant filed a claim for Social 
Security Administration (SSA) benefits.  

2.  The appellant has failed to furnish the requested 
information in conjunction with her claim.  


CONCLUSION OF LAW

The criteria for entitlement to death pension benefits for 
the veteran's children for the period from April 1, 1976, to 
October 1, 1987, have not been met.  38 U.S.C.A. §§  101, 
1542 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.3, 3.24, 3.57, 
3.153 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a November 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.   

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the March 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA attempted to obtain all pertinent information 
from the claimant and the Social Security Administration.  
The Board finds that VA has done everything reasonably 
possible to assist the claimant.  
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

The veteran died in April 1976.  In January 1987, the 
appellant requested that VA transfer the veteran's claims 
file to the local RO because she was planning on filing an 
application to upgrade the veteran's discharge.

In September 1987, a VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension by 
Surviving Spouse or Child was received from the appellant.  
In that form, she reported that all of her children were over 
the age of 23 years.  In addition, an eligibility 
verification report (EVR) was received from the appellant.  
On that report, she indicated that she had no dependent 
children.  She reported that she had no children under the 
age of 18 years or between the ages of 18 years and 23 years 
and enrolled in school.  

In a January 1988 letter, the appellant was notified that her 
claim for pension benefits was approved effective October 1, 
1987.  In April 1988, the appellant was informed that her 
first application for benefits was received in January 1987.  

In August 1988, the appellant submitted correspondence in 
which she stated that she had submitted an application for 
widow's pension benefits in February 1983.  She stated that 
she felt that she was entitled to back payment for herself 
and her family of seven children.  Enclosed, she submitted a 
copy of an application for SSA benefits dated in February 
1985.  In a September 1988 letter, VA requested copies of 
information showing that she had submitted an earlier claim 
for death pension benefits.  Thereafter, she submitted a copy 
of a document from SSA showing that she was found entitled to 
SSA benefits to include on behalf of her children, effective 
May 1978.  The appellant also submitted an EVR in which she 
reported that she had no dependent children.  She reported 
that she had no children under the age of 18 years or between 
the ages of 18 years and 23 years and enrolled in school.  

In December 1988, VA notified the appellant that VA proposed 
to reduce her death pension benefits as her income had 
changed.  Thereafter, the appellant reported that she was no 
longer employed.  

In an April 1989 letter, the appellant was informed that VA 
had found her to be eligible for VA benefits effective April 
1976.  She was requested to provide certified copies of her 
children's birth certificates to show which children, if any, 
were under 18 years of age or between the ages of 18 and 23 
years and were in school between the years of 1976 and 
October 1, 1987.  In addition, she was requested to provide 
documents showing school attendance as well as SSA rates paid 
during that time period.  

In an April 1989 letter, VA informed the appellant that her 
income was being retroactively reduced effective October 1, 
1988 based on a change in her income.  She was also notified 
that this action resulted in the creation of an overpayment 
in the amount of $316.  

In August 1989, the appellant submitted information showing 
SSA benefits which she had received as well as had been 
received by three of her children from 1976 to 1979.  She 
also submitted school documentation for one of her children.  

In November 1989, the appellant was sent the same basic 
letter that had been issued in April 1989.  She was requested 
to submit the documents again as she had submitted incomplete 
information.  

In January 1990, an EVR was received from the appellant.  She 
reported that she had no dependent children.  She reported 
that she had no children under the age of 18 years or between 
the ages of 18 years and 23 years and enrolled in school.  

In a February 1990 letter, the appellant was informed that VA 
was terminating her death pension benefits effective August 
1, 1989 based on her income since it exceeded the statutory 
limit.  In March 1990, she was advised that this action 
resulted in the creation of an overpayment in the amount of 
$406.  

In a May 1990 letter, the appellant's claim for death pension 
benefits was denied on the basis that she had not submitted 
the requested information in support of her claim.  

According to a February 1996 VA Form 119, the appellant 
indicated that she had previously applied years ago for VA 
benefits.  In May 1996, the appellant claimed that her 
dependents were due benefits.  In May 1996 correspondence, 
the appellant referred to the November 1989 letter which she 
stated told her that her dependents were due benefits up to 
age 23.  

In a May 1996 letter, VA notified the appellant that her 
death pension benefits were terminated effective August 1, 
1989 because her income exceed the income limit set by law.  
She was told that since she did not appeal this decision 
within one year, it became final.  She was told that she 
could reapply for benefits and could claim her dependents if 
they were under 18 years of age or under 23 years of age and 
attending school full-time, and were not married.  

According to a VA memorandum, it was noted that although the 
appellant had been told in an April 1989 letter that she had 
been found eligible for VA benefits effective April 1976, 
when the veteran died, this was erroneous as there was no 
claim filed at that time.  

In November 1998, a claim for death pension benefits was 
received from the appellant.  In a November 1998 letter, the 
appellant was informed that evidence had been requested from 
her in November 1989, which she did not submit.  Her claim 
had been disallowed in March 1990.  She had been given time 
to submit the requested evidence, but it was not received and 
the decision became final.  

In October 1999, the appellant submitted her children's birth 
certificates.  She also submitted school enrollment 
information for two of her seven children.  

In November 1999, the appellant was notified that her claims 
were denied because her children were over the age of 18 
years.  The appellant appealed that determination.  

In a November 1999 letter, VA requested additional income 
information from the appellant.  In a November 1999 letter, 
the appellant advised VA that she was seeking benefits from 
VA from the date of her husband's upgraded discharge, not 
currently.  In March 2000, a VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension by 
Surviving Spouse or Child was received from the appellant.  
Since the appellant had faxed this VA Form, she was requested 
to submit another VA Form 21-534.  In April 2000, another VA 
Form 21-534 was received.  

In September 2000, the appellant testified at a Travel Board 
hearing.  At that time, she reported that when the veteran 
died, she had three children in school.  She related that she 
applied for VA benefits, but was turned down because the 
veteran had a bad discharge at that time.  She and the 
children obtained SSA benefits, probably in 1976 when the 
veteran died.  

Thereafter, SSA was contacted.  Information was received 
which showed that the three of the children of the appellant 
and the veteran were paid SSA benefits, through June 1976, 
March 1978, and November 1979, respectively.  A claim was 
filed in May 1976, after the veteran's death.  

In addition, information was received which showed that the 
appellant and the veteran were separated prior to his death, 
but the appellant maintained that this was due to his 
depression.  

In November 2004, VA requested that the appellant submit 
additional information regarding her separation from the 
veteran, additional school information for her three children 
who were in school in 1976, and EVRs beginning in 1976.  

Thereafter, no information was forthcoming from the 
appellant.  In the March 2005 supplemental statement of the 
case, the appellant was again notified that she had not 
submitted the requested information.  

Pertinent law and regulation provide that under certain 
circumstances, additional VA death benefits are payable for a 
"child" of a veteran.  A "child" for VA purposes includes a 
legitimate child of the veteran who is unmarried and under 
the age of 18.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  
Age or relationship is established by one of the following 
types of evidence: a copy of the public record of birth.  38 
C.F.R. § 3.209(a).  

Under 38 C.F.R. § 3.57(a) (1), it is provided that except as 
provided in paragraphs (a)(2) and (3) of this section, the 
term "child" of the veteran means an unmarried person who is 
a legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; and (i) who is 
under the age of 18 years; or (ii) who, before reaching the 
age of 18 years, became permanently incapable of self-
support; or (iii) who, after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution. A 
stepchild is a legitimate or an illegitimate child of the 
veteran's spouse.  38 C.F.R. § 3.57(b).

In this case, the appellant contends that her children are 
owed retroactive death pension benefits.  She essentially 
asserts that her May 1976 claim for SSA benefits was a claim 
for VA death pension benefits.  38 C.F.R. § 3.153 provides 
that an application on a form jointly prescribed by VA and 
the Secretary of Health, Education, and Welfare filed with 
the Social Security Administration on or after January 1, 
1957, will be considered a claim for death benefits, and to 
have been received in the Department of Veterans Affairs as 
of the date of receipt in the Social Security Administration.  
The receipt of such an application (or copy thereof) by the 
Department of Veterans Affairs will not preclude a request 
for any necessary evidence.

Thus, the appellant maintains that VA had a claim for death 
pension benefits for her children in 1976 when she still had 
three school age children.  

The Board observes that the appellant applied for SSA 
benefits in April 1976 and this was also a claim for VA 
benefits per 38 C.F.R. § 3.153, which was not adjudicated at 
that time.  However, in considering whether death pension 
benefits should have been awarded when her children were of 
eligible age, the appellant was requested to submit pertinent 
documentation as the record standing alone was insufficient 
to establish eligibility.  The appellant has submitted birth 
certificates and some school information, but she did not 
submit income information.  She did not resolve issues 
regarding her marital situation with the veteran and his 
support status with his dependents.  

VA law provides for pension payments for the surviving child 
of a wartime veteran providing the surviving child's income 
or the income of the surviving child and any person with whom 
the child is residing who is legally responsible for the 
child's support does not exceed certain limits.  38 U.S.C.A. 
§ 1542; 38 C.F.R. §§ 3.3(b)(4), 3.24(c).  VA is unable to 
determine whether death pension was warranted without the 
requested information as specifically set forth in the 
November 2004 letter to the appellant.  The appellant did not 
submit the requested financial information, complete school 
information, or the information requesting marital and 
support issues.  

The Board is sympathetic to the appellant in this case.  
However, while VA has a duty to assist the appellant in the 
development of the claim, that duty is not "a one-way 
street."  If a claimant wishes help, he or she cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), aff'd on reconsideration.  The appellant has 
failed to submit evidence pertinent to her claim.  This is 
evidence solely within her possession which VA cannot obtain 
or discern without her cooperation.  She unfortunately has 
not furnished the requested information.  In light of the 
foregoing, her claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to death pension benefits for the veteran's 
children for the period from April 1, 1976, to October 1, 
1987, is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


